DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim objected to because of the following informalities: 
	Line 2: “radio rrequency ablation” should read –radio frequency ablation--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

For examination purposes, this is seen as applying a filter to cancel the noise of a square wave so that it becomes a sinusoidal wave.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Regarding claims 1 and 7, it is unclear how “harmonic filtration circuitry, which is configured to convert the IRE pulses into an RF signal” and “using harmonic filtration circuitry, converting the IRE pulses into an RF signal” respectively functions because a filter is able to take out unwanted components of signals but is not able to convert a signal into another signal. Clarification is needed. For examination purposes, the harmonic filtration circuitry is interpreted as a filter that is capable of adding in the transformation of a square wave into a sine wave or that is capable of canceling noise during the conversion of a square wave in to a sine wave.

Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1, 4, 7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert, US 20170333109, herein referred to as "Gilbert" in view of Bluvshtein et al., US 20180256242, herein referred to as “Bluvshtein.”
Regarding claims 1 and 7, Gilbert discloses the device and method of using an irreversible electroporation and radio frequency ablation (IRE/RFA) generator (Figure 2: generator 200), comprising: an IRE pulse generator configured to generate biphasic IRE pulses (Figure 4 and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450… in FIG. 4, the IRE waveform 500 is biphasic.”); and a waveform interleaver (Figure 2: controller 224 and [0037] and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450”), which is configured to receive the IRE pulses and the RF signal and generate an IRE/RFA output signal by interleaving in alternation one or more of the IRE pulses with one or more periods of the RF signal ([0040]: “in embodiments, the IRE waveforms 400, 500 and the RF waveform 450 may be intermixed, such that the RF waveform 450 is supplied in between the pulses 402, 404, and 406 of the IRE waveform 400 and the pulses 502, 504, 506, and 508 of the IRE waveform 500”). While Gilbert does show the circuitry of the generator and controller, Gilbert does not explicitly disclose harmonic filtration circuitry which is configured to convert the IRE pulses into an RF signal.
(Figure 1: transformer and filter stage) which is configured to filter the square pulses into a sinusoidal signal ([0022]: “the transformer and filter stage 124 may receive the square waveform signal (which can be IRE as IRE is a square type waveform) from the switches 122, and may filter and/or amplify the square wave signal to provide a sinusoidal waveform signal (which can be RF as RF is a sinusoidal waveform) as an output”). Examiner notes that the filtration circuitry in Bluvshtein is viewed as harmonic filtration circuitry because it filters a square wave into a sinusoidal wave which is what a harmonic filter is used for. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA generator system of Gilbert with the filtration circuitry of Bluvshtein in order to achieve desired signal characteristics for the sinusoidal wave (Bluvshtein [0022]) which would result in less noise when switching between IRE and RF waveforms.
Regarding claims 4 and 10, Gilbert discloses the device and method of using an irreversible electroporation and radio frequency ablation (IRE/RFA) generator (Figure 2: generator 200). Gilbert does not explicitly disclose a device and method of using a generator wherein the harmonic filtration circuitry is configured to receive, from a processor, a setting that specifies one or more of a frequency and amplitude of the RF signal, and to convert the IRE pulses into the RF signal responsively to the setting.
However, Bluvshtein discloses filtration circuitry (Figure 1: transformer and filter stage) which is configured to receive, from a processor (Figure 1: controller 110), a setting that specifies one or more of a frequency and amplitude of the RF signal ([0022]: “the transformer and filter stage 124 may include a resonant isolated transformer to achieve desired signal characteristics, such as frequency, amplitude, etc. by providing both load independent gain and filtering”), and to convert the square waves into sinusoidal waves ([0022]: “the transformer and filter stage 124 may receive the square waveform signal from the switches 122, and may filter and/or amplify the square wave signal to provide a sinusoidal waveform signal as an output”) responsively to the setting ([0020]: “the controller 110 may implement a mixed signal controller that includes an analog control loop (e.g., inner loop) circuit and a digital control loop (e.g., outer loop) circuit to control the power/RF inverter stage 120 and/or the power source 104” and Figure 1: the transformer and filter stage 124 is part of the power/RF inverter stage 120). The filtration circuitry in Bluvshtein is viewed as harmonic filtration circuitry because it filters a square wave into a sinusoidal wave. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA generator system of Gilbert with the filtration circuitry of Bluvshtein in order to achieve desired signal characteristics for the sinusoidal wave (Bluvshtein [0022]) which would result in less noise when switching between IRE and RF waveforms.

Claims 2, 6, 8, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Bluvshtein, as seen in claims 1 and 7 above, further in view of Goble et al., US 2000260279, herein referred to as “Goble.”
Regarding claims 1 and 7, Gilbert discloses the device and method of using an irreversible electroporation and radio frequency ablation (IRE/RFA) generator (Figure 2: generator 200), comprising: an IRE pulse generator configured to generate biphasic IRE pulses (Figure 4 and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450… in FIG. 4, the IRE waveform 500 is biphasic.”); and a waveform interleaver (Figure 2: controller 224 and [0037] and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450”), which is configured to receive the IRE pulses and the RF signal and generate an IRE/RFA output signal by interleaving in alternation one or more of the IRE pulses with one or more ([0040]: “in embodiments, the IRE waveforms 400, 500 and the RF waveform 450 may be intermixed, such that the RF waveform 450 is supplied in between the pulses 402, 404, and 406 of the IRE waveform 400 and the pulses 502, 504, 506, and 508 of the IRE waveform 500”).
Regarding claims 2 and 8, Gilbert teaches a device and method for a waveform interleaver (Figure 2: controller 224 and [0037] and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450”) that is configured to receive, from a processor ([0005]: “an electrosurgical generator including a non-resonant power converter having one or more switching elements controlled by a switching waveform (e.g., a pulse-width modulated waveform) generated by a controller”), a setting that specifies interleaving between the IRE pulses and the periods of the RF signals, and to generate the interleaved IRE/RFA output signal responsively to the setting ([0040]: “in embodiments, the IRE waveforms 400, 500 and the RF waveform 450 may be intermixed, such that the RF waveform 450 is supplied in between the pulses 402, 404, and 406 of the IRE waveform 400 and the pulses 502, 504, 506, and 508 of the IRE waveform 500”). Gilbert in view of Bluvshtein does not explicitly disclose that the setting is a specific interleaving ratio. 
However, Goble discloses a setting that specifies an interleaving ratio between the first output signal portion and the second output signal portion. (Claim 15: “adjustment means, operable by a user of the electrosurgical generator, for changing between different preset settings for the blended signal, the preset settings each defining a different respective predetermined ratio of the proportion of time occupied by the first output signal portion and that occupied by the second output signal portion”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA generator system of Gilbert in view of Bluvshtein with the ability to specify the interleaving ratio of the two signals found in Goble in order to increase the flexibility of the system in terms of its use by increasing user control of the system (Goble [0054]). 
(Figure 2: controller 224 and [0037] and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450”) that is configured to interleave the IRE pulses with the RF signal ([0040]: “in embodiments, the IRE waveforms 400, 500 and the RF waveform 450 may be intermixed”). Gilbert in view of Bluvshtein does not explicitly teach that these signals are interleaved in accordance with a configurable treatment protocol.
However, Goble discloses a device and method for a waveform interleaver (Claim 15: “a controller operable to cause the generator to supply a blended output signal alternating constantly between a first output signal portion… and a second output signal portion”) that is configured to interleave signals in accordance with a configurable treatment protocol ([0068]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA generator system of Gilbert in view of Bluvshtein with the ability to interleave the two signals in accordance with a configurable treatment protocol, as disclosed in Goble, in order to perform different operations quickly in sequence with each other using the same system (Goble [0071]). 

Claims 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Bluvshtein, as seen in claims 1 and 7 above, further in view of Viswanathan et al., WO 2019217317, herein referred to as “Viswanathan.”
Regarding claims 3 and 9, Gilbert discloses the device and method of using an irreversible electroporation and radio frequency ablation (IRE/RFA) generator (Figure 2: generator 200), comprising: an IRE pulse generator configured to generate biphasic IRE pulses (Figure 4 and [0040]: “the controller 224 is configured to operate the power converter 228 to generate simultaneously an IRE waveform 400 (FIG. 3) or an IRE waveform 500 (FIG. 4) 500 along with an RF waveform 450… in FIG. 4, the IRE waveform 500 is biphasic.”). Gilbert in view of Bluvshtein does not explicitly disclose a device and method wherein the IRE pulse generator is configured to receive, from a processor, a setting that specifies one or more of a shape, an amplitude and a repetition rate of the IRE pulses, and to generate the biphasic IRE pulses responsively to the setting. 
However, Viswanathan discloses a device and method for an IRE pulse generator (Figure 1: signal generator 110 and [0064]: “signal generator (110) may be configured to generate pulse waveforms for irreversible electroporation of tissue”) that is configured to receive, from a processor (Figure 1: processor 120), a setting that specifies one or more of a shape, an amplitude and a repetition rate of the IRE pulses ([0064]: “The processor (120) may incorporate data received from one or more of memory (122), electrode channels (124), energy source (126), sensing circuit (128), routing console (130), user interface (132), ablation device (140), and cardiac stimulator (150) to determine the parameters (e.g., amplitude, width, duty cycle, timing, etc.) of the voltage pulse waveform to be generated by the signal generator (110)”), and to generate the biphasic IRE pulses ([0064]: “the signal generator (110) may generate monophasic (DC) pulses and biphasic (DC and AC) pulses”) responsively to the setting. 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA generator system of Gilbert in view of Bluvshtein with the ability to specify the amplitude of the IRE pulses as disclosed in Viswanathan in order to act responsively to events that may occur during the treatment of a patient (Viswanathan [0147]).

Claims 5 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gilbert in view of Bluvshtein, as seen in claims 1 and 7 above, further in view of Kim, US 20200155837, herein referred to as “Kim.”
(Figure 2: generator 200). Gilbert in view of Bluvshtein does not explicitly disclose a generator comprising an IRE pulse shaping circuitry, configured to apply a prespecified pulse-shape to the IRE pulses.
However, Kim discloses a device and method of using a generator (Figure 1: electroporation pulse generator) comprising an IRE pulse shaping circuitry, configured to apply a prespecified pulse-shape to the IRE pulses ([0028]: “the electroporation pulse generator 104 may generate electroporation pulses of various shapes by performing a charge pumping operation under the control of the controller”). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the IRE/RFA generator system of Gilbert in view of Bluvshtein with the pulse shaping circuitry disclosed in Kim in order to specify pulse shapes based on the type of treatment being performed (Kim [0036]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nora W Rhodes whose telephone number is (571)272-8126. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 3032974276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/NORA W RHODES/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794